DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 5/3/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow rate" in ll. 8.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 1 recites the limitation "the temperature" in ll. 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 & 12 depend from claim 1 and are thus also rejected.
Claim 6 recites the limitation "the flow rate" in ll. 8.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 6 recites the limitation "the temperature" in ll. 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-11 depend from claim 61 and are thus also rejected.
Claim 12 recites the limitation “the predetermined target temperature is a temperature above -10C and 20C”.  It is unclear if Applicant is attempting to claim a 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (2006/0129142, previously cited) in view of Wittenberger et al. (2003/0069568, previously cited), Droegemueller et al. (3,924,628) and Joye et al. (2002/0045894).  
Concerning claim 1, as illustrated in at least Figs. 1 & 9, Reynolds et al. disclose a method of ablating tissue (methods for treating a target tissue; [0001]), the method comprising: 
delivering inflation fluid to an expandable treatment element of a medical device at a first target flow rate (initial cooling fluid flow 11B or calibration cooling fluid flow may be introduced into the cooling fluid path to balloon 28 at a rate of less than 5 psi/sec, see initial portion 156; [0013], [0049], [0067], [0069]); 
positioning the medical device proximate an ablation site (balloon 28 engages tissue when in a deployed profile configuration; [0013], [0067]); 
delivering inflation fluid to the expandable treatment element at a second target flow rate that is greater than the first target flow rate (cooling fluid flow may then be followed by an inflation rate of over 5 psi/sec. to avoid excessive inflation times ; and 
treating the tissue with the expandable treatment element (inflatable balloon catheter probe structure provides controlled cryogenic ablation; [0014], [0036], [0069]).
Reynolds et al. fail to disclose the first target flow rate to be in a range of approximately 2500 sccm to 5000 sccm.  However, Wittenberger et al. disclose a method of ablating tissue comprising delivery a fluid to a medical device at a target flow rate in a range of approximately 2500 sccm to 5000 sccm.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Reynolds et al. such that the first target flow rate is in a range of approximately 2500 sccm to 5000 sccm in order to provide the benefit of a safe operating environment to achieve a desired freeze size as taught by Wittenberger et al. ([0042-0043], [0045]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Reynolds et al. in view of Wittenberger et al. fail to disclose reducing the flow rate of the inflation fluid while the expandable treatment element remains inflated until a predetermined target temperature has been reached.  However, Droegemueller et al. disclose a method of ablating tissue, the method comprising delivering an inflation fluid to an expandable treatment element (11) and ablating tissue with the expandable element.  Droegemueller et al. further disclose reducing the flow rate of the inflation fluid 
Reynolds et al. in view of Wittenberger et al. and Droegemueller et al. fail to disclose reducing the flow rate until a predetermined target temperature has been reached and monitoring the temperature of the expandable treatment element using at least one sensor in communication with the expandable treatment element.  However, Joye et al. disclose a method of ablating tissue, the method comprising delivering an inflation fluid to an expandable treatment element (22) and ablating tissue with the expandable element.  Joye et al. ‘894 further disclose allowing the expandable treatment element (22) to remains inflated until a predetermined target temperature (above 0 C) has been reached following treatment and monitoring the temperature of the expandable treatment element using at least one sensor (thermocouple 90, pressure transducer, capillary tube, thermistor) in communication with the expandable treatment element.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of or Reynolds et al. in view of Wittenberger et al. and Droegemueller et al. such that the method further comprises reducing the flow rate of the inflation fluid while the expandable treatment element remains inflated until a predetermined target temperature has been reached in order to 
Concerning claim 2, Reynolds et al. disclose the inflation fluid is transferred to the expandable treatment element (28) at a fixed flow pressure ([0013-0014]; Fig. 8).
Concerning claim 3, Joye et al. ‘894 further disclose the at least one sensor comprising first and second sensors (thermocouple 90, pressure transducer, capillary tube, thermistor) to measure the pressure and temperature ([0048]). 
Concerning claim 12, Joye et al. ‘894 further disclose the predetermined temperature to be above -10C and 20C ([0020]). 

Claim(s) 1 & 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lafontaine (2002/0151880, previously cited) in view of Wittenberger et al. (2003/0069568, previously cited), Droegemueller et al. (3,924,628) and Joye et al. (2002/0045894).  
Concerning claim 1, Lafontaine discloses a method of ablating tissue (method for causing cold-induced necrosis; abstract), the method comprising: 
delivering inflation fluid to an expandable treatment element of a medical device at a first target flow rate (coolant is released into inner member/balloon 38 such that it is inflated to a relatively low pressure; [0039-0040]); 
positioning the medical device proximate an ablation site (inner member/balloon 38 is maneuvered to target tissue; [0043-0044]); 
delivering inflation fluid to the expandable treatment element at a second target flow rate that is greater than the first target flow rate (Lafontaine fails to specifically disclose delivering inflation fluid to the expandable treatment element at a second target flow rate that is greater than the first target flow rate.  However, Lafontaine teaches that the flow rate of the coolant into the catheter can be adjusted to raise or lower the temperature of the lesion depending on the treatment goals and temperature level monitored ([0054]).  Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lafontaine to deliver inflation fluid to the expandable treatment element at a second target flow rate that is greater than the first target flow rate in order to provide the benefit of lowering the temperature of the lesion depending on the treatment goals as taught by Lafontaine.); and 
treating the tissue with the expandable treatment element (cold-induced necrosis is induced; [0012]).
Lafontaine fails to disclose the first target flow rate to be in a range of approximately 2500 sccm to 5000 sccm.  However, Wittenberger et al. disclose a method of ablating tissue comprising delivery a fluid to a medical device at a target flow rate in a range of approximately 2500 sccm to 5000 sccm.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lafontaine such that the first target flow rate is in a range of approximately 2500 sccm to 5000 sccm in order to provide the benefit of a safe operating environment to achieve In re Aller, 105 USPQ 233
Lafontaine in view of Wittenberger et al. fail to disclose reducing the flow rate of the inflation fluid while the expandable treatment element remains inflated.  However, Droegemueller et al. disclose a method of ablating tissue, the method comprising delivering an inflation fluid to an expandable treatment element (11) and ablating tissue with the expandable element.  Droegemueller et al. further disclose reducing the flow rate of the inflation fluid while the expandable treatment element remains inflated.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lafontaine in view of Wittenberger et al. such that the method further comprises reducing the flow rate of the inflation fluid while the expandable treatment element remains inflated in order to provide the benefit of preventing contacted tissue from being torn as taught by Droegemueller et al. (Col. 2-3, ll. 62-23, Col. 4, ll. 14-21, Col. 5-6, ll. 37-3; Fig. 1)
Lafontaine in view of Wittenberger et al. and Droegemueller et al. fail to disclose reducing the flow rate until a predetermined target temperature has been reached and monitoring the temperature of the expandable treatment element using at least one sensor in communication with the expandable treatment element.  However, Joye et al. ‘894 disclose a method of ablating tissue, the method comprising delivering an inflation fluid to an expandable treatment element (22) and ablating tissue with the expandable element.  Joye et al. ‘894 further disclose allowing the expandable treatment element 
Concerning claim 3, Joye et al. ‘894 further disclose the at least one sensor comprising first and second sensors (thermocouple 90, pressure transducer, capillary tube, thermistor) to measure the pressure and temperature ([0048]). 

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lafontaine (2002/0151880, previously cited) in view of Wittenberger et al. (2003/0069568, previously cited), Droegemueller et al. (3,924,628) and Joye et al. (2002/0045894), as applied to claim 3, as evidenced by Rabin et al. (6,039,730, previously cited).
claim 4, Lafontaine teaches detecting a flow rate of the inflation fluid to the expandable treatment element (38) and adjusting the flow rate of the inflation fluid to the expandable treatment element based on the detected rate ([0054]) since Lafontaine teaches monitoring temperature, where temperature is a flow rate indicator as evidenced by Rabin et al. (Col. 5, ll. 41-45).

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lafontaine (2002/0151880, previously cited) in view of Wittenberger et al. (2003/0069568, previously cited), Droegemueller et al. (3,924,628) and Joye et al. (2002/0045894), as evidenced by Rabin et al. (6,039,730, previously cited), as applied to claim 4, in further view of Rabin et al. (6,039,730, previously cited) and Merry et al. (4,946,460, previously cited). 
Concerning claim 5, Lafontaine in view of Wittenberger et al., Droegemueller et al. and Joye et al. ‘894, as evidenced by Rabin et al. fail to specifically teach the flow rate of the inflation fluid to the expandable treatment element is adjusted automatically by at least one valve, the at least one valve being in communication with a controller.  However, Rabin et al. further disclose a method of treating tissue where the flow rate is increased or decreased via a control valve (10) operated by a controller (i.e., controller can be surgeon).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lafontaine in view of Wittenberger et al., Droegemueller et al. and Joye et al. ‘894, as evidenced by Rabin et al. such that the flow rate of the inflation fluid to the expandable treatment element is adjusted by at least one valve, the at least one valve being in communication with a controller in order to 

Claim(s) 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittman, III et al. (6,506,189, previously cited) in view of Wittenberger et al. (2003/0069568, previously cited), Droegemueller et al. (3,924,628) and Joye et al. (2002/0045894).  
Concerning claim 6, as illustrated in Fig. 7, Rittman, III et al. disclose a method of ablating tissue (heat ablating living tissue; Abstract), the method comprising: 
delivering fluid to an expandable treatment element of a medical device such that the expandable treatment element is inflated to at least a threshold pressure, the expandable treatment element including at least one electrode (coolant source 160 supplies coolant to inflatable electrode structure 162 such that it is inflated to a pressure above zero, taken to be a threshold pressure; Col. 13, ll. 11-25); 
positioning the expandable treatment element proximate a target tissue area (probe is inserted to treat portion 156 of patient’s anatomy; Col. 13, ll. 11-25); and 
ablating the target tissue area with the at least one electrode (surface of balloon tip 172 is conductive and RF power is delivered from RF power source 166 to ablate tissue; Col. 13, ll. 11-25).
Rittman, III et al. fail to disclose the first target flow rate to be in a range of approximately 2500 sccm to 5000 sccm.  However, Wittenberger et al. disclose a method of ablating tissue comprising delivery a fluid to a medical device at a target flow rate in a range of approximately 2500 sccm to 5000 sccm.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rittman, III et al. such that the first target flow rate is in a range of approximately 2500 sccm to 5000 sccm in order to provide the benefit of a safe operating environment to achieve a desired freeze size as taught by Wittenberger et al. ([0042-0043], [0045]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Rittman, III et al. in view of Wittenberger et al. fail to disclose reducing the flow rate of the inflation fluid while the expandable treatment element remains inflated.  However, Droegemueller et al. disclose a method of ablating tissue, the method comprising delivering an inflation fluid to an expandable treatment element (11) and ablating tissue with the expandable element.  Droegemueller et al. further disclose reducing the flow rate of the inflation fluid while the expandable treatment element remains inflated.  At the time of the invention, it would have been obvious to one of 
Rittman, III et al. in view of Wittenberger et al. and Droegemueller et al. fail to disclose reducing the flow rate until a predetermined target temperature has been reached and monitoring the temperature of the expandable treatment element using at least one sensor in communication with the expandable treatment element.  However, Joye et al. ‘894 disclose a method of ablating tissue, the method comprising delivering an inflation fluid to an expandable treatment element (22) and ablating tissue with the expandable element.  Joye et al. ‘894 further disclose allowing the expandable treatment element (22) to remains inflated until a predetermined target temperature (above 0 C) has been reached following treatment and monitoring the temperature of the expandable treatment element using at least one sensor (thermocouple 90, pressure transducer, capillary tube, thermistor) in communication with the expandable treatment element.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of or Rittman, III et al. in view of Wittenberger et al. and Droegemueller et al. such that the method further comprises reducing the flow rate of the inflation fluid while the expandable treatment element remains inflated until a predetermined target temperature has been reached in order to provide the benefit of removing the expandable treatment element at a safe temperature following treatment so that any potential tearing of tissue resulting from the frozen 
Concerning claim 7, Rittman, III et al. disclose at least one electrode (172) in communication with a RF energy source (166) and ablating the target tissue (156) includes delivering RF energy from the electrode (172) to the target tissue area (156) (Col. 13, ll. 44-47; Fig. 7).

Claim(s) 6-7 & 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittman, III et al. (6,506,189, previously cited) in view of Wittenberger et al. (2003/0069568, previously cited), Joye et al. (2005/0038421, previously cited), Droegemueller et al. (3,924,628) and Joye et al. (2002/0045894).  
Concerning claim 6, as illustrated in Fig. 7, Rittman, III et al. disclose a method of ablating tissue (heat ablating living tissue; Abstract), the method comprising: 
delivering fluid to an expandable treatment element of a medical device such that the expandable treatment element is inflated to a pressure, the expandable treatment element including at least one electrode (coolant source 160 supplies coolant to inflatable electrode structure 162 such that it is inflated to a pressure; Col. 13, ll. 11-25); 
positioning the expandable treatment element proximate a target tissue area (probe Is inserted to treat portion 156 of patient’s anatomy; Col. 13, ll. 11-25); and 
ablating the target tissue area with the at least one electrode (surface of balloon tip 172 is conductive and RF power is delivered from RF power source 166 to ablate tissue; Col. 13, ll. 11-25).
Rittman, III et al. fail to disclose the first target flow rate to be in a range of approximately 2500 sccm to 5000 sccm.  However, Wittenberger et al. disclose a method of ablating tissue comprising delivery a fluid to a medical device at a target flow rate in a range of approximately 2500 sccm to 5000 sccm.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rittman, III et al. such that the first target flow rate is in a range of approximately 2500 sccm to 5000 sccm in order to provide the benefit of a safe operating environment to achieve a desired freeze size as taught by Wittenberger et al. ([0042-0043], [0045]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
While Rittman et al. disclose inflating the expandable treatment element to a pressure above, zero, Rittman, III et al. or Rittman, III et al. in view of Wittenberger fail to disclose the threshold pressure to be greater than zero. However, Joye et al. ‘421 disclose a method of cooling tissue where an expandable treatment element (34) is inflated to various desired threshold pressures.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rittman, III et al. or Rittman, III et al. in view of Wittenberger such that the threshold pressure is greater than zero in order to provide the benefit of inflating the treatment element in pressure stages to limit damage to tissue as taught by Joye et al. ‘421 ([0049]). 

Rittman, III et al. in view of Wittenberger et al., Joye ‘421 and Droegemueller et al. fail to disclose reducing the flow rate until a predetermined target temperature has been reached and monitoring the temperature of the expandable treatment element using at least one sensor in communication with the expandable treatment element.  However, Joye et al. ‘894 disclose a method of ablating tissue, the method comprising delivering an inflation fluid to an expandable treatment element (22) and ablating tissue with the expandable element.  Joye et al. ‘894 further disclose allowing the expandable treatment element (22) to remains inflated until a predetermined target temperature (above 0 C) has been reached following treatment and monitoring the temperature of the expandable treatment element using at least one sensor (thermocouple 90, 
Concerning claim 7, Rittman, III et al. disclose at least one electrode (172) in communication with a RF energy source (166) and ablating the target tissue (156) includes delivering RF energy from the electrode (172) to the target tissue area (156) (Col. 13, ll. 44-47; Fig. 7).
Concerning claim 11, Rittman, III et al. disclose during ablation of the target tissue area (156): continuously delivering fluid to the expandable treatment element (172); and evacuating the fluid from the expandable element (172) (Col. 13, ll. 11-57; Fig. 7).  Rittman, III et al. in view of Wittenberger et al., Joye ‘421, Droegemueller et al. and Joye et al. ‘894 fail to disclose evacuating the fluid from the expandable treatment element with a vacuum source such that a target fluid flow rate is achieved while maintaining a pressure in the expandable treatment element that is at least the threshold pressure.  However, Joye et al.’421 further disclose evacuating the fluid from . 

Claim(s) 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittman, III et al. (6,506,189, previously cited) in view of Wittenberger et al. (2003/0069568, previously cited), Joye et al. (2005/0038421, previously cited), Droegemueller et al. (3,924,628) and Joye et al. (2002/0045894), as applied to claim 6, in further view of Lalonde (6,383,180, previously cited).
Concerning claim 8, while Rittman, III et al. disclose a coolant circulation system (Fig. 7), Rittman, III et al. in view of Wittenberger et al., Joye ‘421, Droegemueller et al. and Joye et al. ‘894 fail to disclose transferring fluid to the expandable treatment element includes transferring a fixed amount of fluid from a fluid reservoir to the expandable treatment element.  However, Lalonde et al. disclose a method of treating tissue comprising delivering fluid to a treatment element (110c), and treating target 
Concerning claim 9, Rittman, III et al. in view of Wittenberger et al., Joye ‘421, Droegemueller et al. and Joye et al. ‘894 fail to disclose wherein transferring fluid to the expandable treatment element includes: transferring a fixed amount of fluid from a first fluid reservoir to a second fluid reservoir, fluid communication between the second fluid reservoir and the expandable treatment element being blocked; blocking fluid communication between the first fluid reservoir and the second fluid reservoir; unblocking fluid communication between the second fluid reservoir and the expandable treatment element; and transferring the fixed amount of fluid from the second fluid reservoir to the expandable treatment element.  However, Lalonde et al. disclose a method of treating tissue comprising delivering fluid to a treatment element (110c), and treating target tissue using a closed loop coolant circulation system (Abstract). Lalonde et al. further disclose the closed loop circulating coolant system transferring fluid to the treatment element includes: transferring a fixed amount of fluid from a first fluid reservoir (refill tank) to a second fluid reservoir (231), fluid communication between the second 
Concerning claim 10, Lalonde et al. further disclose the fluid communication between the first fluid reservoir (refill tank) and the second fluid reservoir (231) is selectively blocked and unblocked using at least one valve (277) and the fluid communication between the second fluid reservoir (231) and the treatment element (110c) is selectively blocked and unblocked using at least one valve (232, 254) (Col. 6, ll. 11-27 & 44-60, Col. 7, ll. 37-65; Fig. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 & 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. 8,900,222 in view of Rittman, III et al. (6,506,189). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method of ablating tissue comprising delivering fluid to an expandable element.  U.S. Patent No. 8,900,222 fail to disclose the first target flow rate to be in a range of approximately 2500 sccm to 5000 sccm.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of U.S. Patent No. 8,900,222 such that the first target flow rate is in a range of approximately 2500 sccm to 5000 sccm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. U.S. Patent No. 8,900,222 fails to disclose ablating target tissue with the expandable treatment element that includes one electrode.  However, Rittman, III et al. disclose a method of ablating tissue comprising delivering fluid to an expandable element (172) that includes an electrode (172) and ablating tissue with the 
Claims 1 & 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,808,301 in view of Rittman, III et al. (6,506,189). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method of ablating tissue comprising delivering fluid to an expandable element.  U.S. Patent No. 9,808,301 fail to disclose the first target flow rate to be in a range of approximately 2500 sccm to 5000 sccm.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of U.S. Patent No. 9,808,301 such that the first target flow rate is in a range of approximately 2500 sccm to 5000 sccm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. U.S. Patent No. 9,808,301 fails to disclose ablating target tissue with the expandable treatment element that includes one electrode.  However, Rittman, III et al. disclose a method of ablating tissue comprising delivering fluid to an expandable element (172) that includes an electrode (172) and ablating tissue with the at least one electrode (172).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of U.S. Patent No. 9,808,301 such that the one electrode of the expandable element ablates target tissue in order to 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794